    Case 1:03-cv-06987-DLC-RLE Document 46 Filed 01/13/21 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------ X
                                     :
STANLEY JACKSON,                     :
                    Petitioner,      :
                                     :           03 Civ. 6987 (DLC)
          -v-                        :
                                     :                   ORDER
WILLIAM PHILLIPS, Superintendent,    :
Greenhaven Correctional Facility,    :
                                     :
                    Respondent.      :
                                     :
------------------------------------ X


DENISE COTE, District Judge:

     Petitioner Stanley Jackson filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254 on September 10,

2003, challenging his conviction at trial in a New York state

court in 1998.   That petition was denied in an Opinion dated

October 11, 2006, which adopted the report and recommendation

issued on April 11, 2006 by Magistrate Judge Ellis.         Jackson v.

Phillips, No. 03 Civ. 6987(DLC), 2006 WL 2930202 (S.D.N.Y. Oct.

11, 2006).   On October 30, 2006, Jackson filed a notice of

appeal.   The Court of Appeals denied Jackson’s motion for a

certificate of appealability and for in forma pauperis status on

May 30 2007, and the mandate of the Court of Appeals issued on

October 4, 2007.

     After Jackson’s petition for a writ of habeas corpus was

denied in 2006, Jackson has repeatedly moved for reconsideration
    Case 1:03-cv-06987-DLC-RLE Document 46 Filed 01/13/21 Page 2 of 5



of that denial.   Jackson has filed five motions for relief from

judgment pursuant to Fed. R. Civ. P. 60(b), each of which was

denied as meritless.    On December 7, 2020, Jackson moved for

reconsideration for the sixth time.      The petition moves for

reconsideration under Rule 60(b)(6), which allows a court to

“relieve a party . . . from a final judgment, order or

proceeding for . . . any other reason that justifies relief.”

     This motion for reconsideration must be dismissed as

untimely.   “A motion under Rule 60(b) must be made within a

reasonable time.” Fed. R. Civ. P. 60(c).       Under Southern

District of New York Local Civil Rule 6.3, a party must serve a

motion for reconsideration “within fourteen (14) days after the

entry of the Court's determination of the original motion, or .

. . within fourteen (14) days after the entry of the judgment.”

S.D.N.Y. Local Civ. R. 6.3.     Jackson’s December 7 motion was

filed over fourteen years after the decision denying his

petition for a writ of habeas corpus, and over thirteen years

after the Second Circuit issued its mandate denying his motion

for a certificate of appealability.      A delay of over a decade

does not allow for a finding that he filed his motion within a

“reasonable time” under Rule 60(c).

     Further, the motion should be denied as meritless.          A

motion for reconsideration is an “extraordinary request” that

will generally be denied unless “the moving party can point to


                                   2
    Case 1:03-cv-06987-DLC-RLE Document 46 Filed 01/13/21 Page 3 of 5



controlling decisions or data that the court overlooked --

matters, in other words, that might reasonably be expected to

alter the conclusion reached by the court.”        Van Buskirk v.

United Group of Companies, Inc., 935 F.3d 49, 54 (2d Cir. 2019)

(citation omitted).    Jackson’s December 7 motion reiterates an

argument that he originally raised in his 2003 habeas petition:

that he was illegally arrested in New Jersey by New York City

police officers.   But this argument was addressed when Jackson’s

2003 habeas petition was denied in 2006, and there is nothing in

the December 7 motion to suggest that there is any error in that

determination.   Therefore, it is hereby

     ORDERED that the December 7 Motion is denied.         In addition,

the Court declines to issue a certificate of appealability since

Jackson has not made a substantial showing of a denial of a

federal right. Appellate review is therefore not warranted.

Love v. McCray, 413 F.3d 192, 195 (2d Cir. 2005).         The Court

also finds pursuant to 28 U.S.C. § 1915(a)(3) that any appeal

from this order would not be taken in good faith.         Coppedge v.

United States, 369 U.S. 438, 445 (1962).




                                   3
    Case 1:03-cv-06987-DLC-RLE Document 46 Filed 01/13/21 Page 4 of 5



     IT IS FURTHER ORDERED that the Clerk of Court shall mail

Jackson a copy of this Order and note mailing on the docket.


     SO ORDERED:

Dated:    New York, New York
          January 13, 2021




                           _______________________________
                                     DENISE COTE
                            United States District Judge




                                   4
    Case 1:03-cv-06987-DLC-RLE Document 46 Filed 01/13/21 Page 5 of 5



COPIES SENT TO:




Stanley Jackson
DIN: 98-A-2485
Fishkill Correctional Facility
271 Matteawan Road
P.O. Box 1245
Beacon, NY 12508-0307




                                   5
